DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the at least one viewing area". Though parent claim 1 recites “at least one viewing window”, it is unclear whether the viewing area is the same element as the viewing window. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0111852 A1) in view of Waxman et al. (US 2008/0113766 A1).
Regarding claim 1, Cohen discloses a dynamically configurable pushbutton assembly comprising:
a video display having a front surface and a first outer periphery defining a display screen area (see fig. 1A and par. [0034], Attached to a panel 11 of the main door 8 are typically one or more player-input devices 32; Player-input device 32 may include a touch screen display); and
at least one mechanical pushbutton mounted to the video display, the at least one mechanical pushbutton including a top surface and a second outer periphery defining a corresponding pushbutton area within, the pushbutton area being substantially smaller than the 340 with physical buttons 344 associated with the touch screen display),
wherein the top surface and the pushbutton area are located entirely within the display screen area and within the first outer periphery (see fig. 3C and par. [0066], FIG. 3C is a view of a touch screen display 360 with physical buttons 364 overlaying the touch screen display), and
wherein the display screen area displays at least one viewing window external to the at least one mechanical pushbutton (see fig. 11 and par. [0093], The input selections and output information shown on touch screen 1102 are similar to the input selections and output information shown on touch screen display 402 in FIG. 4).
However, Cohen does not explicitly disclose wherein the second outer periphery of the at least one mechanical pushbutton defines an opening in the front surface.
Waxman teaches a gaming machine with flexibly configurable button panels wherein the second outer periphery of the at least one mechanical pushbutton defines an opening in the front surface (see par. [0085], Such a resulting button configuration can be aided by the use of specific holes or locations set forth in a mounting support plate 161 or other suitable cover plate or device that can be used for locating the buttons for the button panel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pushbutton assembly of Cohen to have openings in the interface surface as taught by Waxman such that the manufacture, use and repair of such button panels are significantly enhanced including the easier switch out of broken buttons (see Waxman, par. [0040]).

Regarding claim 2, Cohen discloses wherein the at least one mechanical pushbutton is mechanically isolated from the front surface of the video display (see par. [0066], In some embodiments of the invention, input from a physical button is detected by a physical button activating the touch screen; thus the physical button is separate from the touchscreen). 

Regarding claim 3, Waxman teaches a support plate extending in spaced relation from the front surface of the video display, the at least one mechanical pushbutton coupled to the support plate (see par. [0085],  In some embodiments, button assemblies can be attached directly to the mounting support plate, with the sturdy nature of the support plate then providing support for the mounted buttons).

Regarding claim 4, Waxman teaches wherein the support plate includes an opening, and the at least one mechanical pushbutton being received in the opening (see par. [0085], Holes can be created within the support plate or cover device, such that the various switches, button assemblies and/or other similar components of the button panel can be located through the holes and mounted to or with respect to the mounting support plate or cover plate).

Regarding claim 5, Cohen discloses a gasket, the gasket including an opening that receives the at least one mechanical pushbutton (see par. [0063], In contrast, physical buttons provide tactile feedback when a player makes an input selection. Generally, a physical button moves when it is depressed and may further provide auditory feedback indicating that the physical button has been depressed; gaskets are used for the snapback mechanism in buttons).

Regarding claim 10, Cohen discloses wherein the top surface is transparent so that the display screen area within the pushbutton area is visible through the top surface (see par. [0066], FIG. 3C is a view of a touch screen display 360 with physical buttons 364 overlaying the touch screen display. In some embodiments of the invention, the physical buttons are transparent such that input selection information corresponding to the function of each of the physical buttons may be displayed on or though a physical button from the underlying display 360).

Regarding claim 11, Cohen discloses an insulator and a capacitive touch screen layer overlying the front surface of the video display (see par. [0068], A touch screen generally overlays the display to form the touch screen display. The touch screen may be any of a number of different types of touch screens. For example, resistive based touch screens, capacitive based touch screens, surface acoustic wave touch screens, and optically based touch screens may be used as the touch screen for a touch screen display).

Regarding claim 12, Cohen discloses the insulator and capacitive touch screen layer as discussed above. Waxman teaches an opening, and the at least one mechanical pushbutton being received in the opening (see par. [0085], Such a resulting button configuration can be aided by the use of specific holes or locations set forth in a mounting support plate 161 or other suitable cover plate or device that can be used for locating the buttons for the button panel).

Regarding claim 13, Cohen discloses wherein the video display is a liquid crystal display (LCD) (see par. [0067], For example, CRT displays, LED displays, OLED displays, LCD displays, displays using lasers, liquid crystal on silicon displays, 3-D displays, multi-layer displays, and front and rear projection displays may be used as the display for a touch screen display).

Regarding claim 14, Cohen discloses wherein the at least one viewing window defines a touch sensitive user interface (see fig. 11 and par. [0093], The input selections and output information shown on touch screen 1102 are similar to the input selections and output information shown on touch screen display 402 in FIG. 4).

Regarding claims 15 and 16, Cohen discloses wherein the display screen area external to the at least one viewing area displays a non-active background image and wherein a 

Regarding claim 17, Cohen discloses wherein the at least one viewing window dynamically displays one or more instructions (see fig. 11, credit amounts can be considered instructions since they are instructing the player which button corresponds to which bet amount).

Regarding claim 18, Cohen discloses wherein the at least one viewing window dynamically displays one or more attention calling graphics (see fig. 11, shows various graphics behind each bet amount).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0111852 A1) in view of Waxman et al. (US 2008/0113766 A1) and further in view of Brunell et al. (US 2012/0178528 A1).
Regarding claims 6-9, the combination of Cohen and Waxman discloses the dynamically configurable pushbutton assembly as discussed above. However, the combination of Cohen and Waxman does not explicitly disclose wherein the at least one mechanical pushbutton further comprises a bezel surrounding at least a portion of the second outer periphery, wherein the bezel includes a lighting element, wherein the lighting element is operable to display a plurality of different colors, and wherein the lighting element is a light emitting diode (LED) element.
Brunell teaches a method of controlling wagering game lighting content wherein the at least one mechanical pushbutton further comprises a bezel surrounding at least a portion of the second outer periphery, wherein the bezels of buttons can have a lighting element, wherein the 197 (e.g., a single light emitting diode “LED,” a group of LEDs, an LED bar, etc.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pushbutton assembly of Cohen and Waxman with the bezel lighting of Brunell in order to enhance the gaming machine to attract frequent play and/or more attention from people nearby (see Brunell, par. [0004]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0111852 A1) in view of Waxman et al. (US 2008/0113766 A1) and further in view of Berman (US 2015/0206400 A1).
Regarding claim 19, the combination of Cohen and Waxman discloses the dynamically configurable pushbutton assembly as discussed above. However, the combination of Cohen and Waxman does not explicitly disclose wherein the at least one viewing area moves from a first position to a second position based on an instruction from an attached electronic gaming machine.
Berman teaches a game device with a viewing area where the viewing area moves from a first position to a second position based on an instruction from an attached electronic gaming machine (see fig. 3A, 3B, 4B, 4C, shows the ball icon moving from the first position in figs. 3A and 3B to the second position in figs. 4B and 4C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pushbutton assembly of Cohen and Waxman to have a movable viewing area as taught by Berman in order to provide new and interesting gaming experiences (see Berman, par. [0006]).


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein at least one additional mechanical pushbutton is located to extend partly over a first portion of the display screen area within the first outer periphery and partly over a surface outside of the first outer periphery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waxman et al. (US 2009/0131168 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/25/2021